Citation Nr: 0108052	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  00-07 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel





INTRODUCTION

The veteran had active service from February 1964 to August 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 1999 by the 
Department of Veterans Affairs (VA) Louisville, Kentucky, 
Regional Office (RO).


FINDINGS OF FACT

1.  The veteran failed to appear for VA examinations 
scheduled for December 1998 and April 2000 to assist him in 
his claim for a permanent and total disability rating for 
pension purposes.

2.  The claims file does not reveal good cause for the 
veteran's failure to appear for the VA examinations.


CONCLUSION OF LAW

The veteran's claim for a permanent and total disability 
rating for pension purposes must be denied.  38 C.F.R. 
§§ 1155, 1502, 1521 (West 1991); 38 C.F.R. §§ 3.326, 3.655 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the RO should have granted his 
claim for a permanent and total disability rating for pension 
purposes.  He asserts that his disabilities have caused him 
to stop working.  He states that the Social Security 
Administration found him to be disabled. 

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
which applies to all pending claims for VA benefits and which 
provides that the VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claimant's claim for a benefit under a law administered 
by the VA.  See 38 U.S.C.A. § 5103A.  In the instant case, 
with regard to the veteran's claim for pension benefits, the 
Board finds that the RO complied with the requirements of the 
statute.  All relevant evidence identified by the veteran was 
obtained.  Post-service treatment records and Social Security 
Administration records were considered.  In addition, the RO 
made two attempts to afford the veteran a VA examination to 
assist in assessing his degree of industrial impairment.  
However, the veteran failed to appear for those examinations.  
The veteran has also been afforded an opportunity to have a 
personal hearing, but he has indicated that he does not 
desire one.  The Board does not know of any additional 
relevant evidence that is available.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  The Board concludes that all reasonable efforts 
were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim.  The Board also finds that 
the veteran was provided adequate notice as to the evidence 
needed to substantiate his claim.  Therefore, the Board finds 
that there is no prejudice to the veteran in proceeding with 
this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Under 38 U.S.C.A. §§ 1502, 1521 (West 1991), a pension may be 
paid to a veteran of a period of war who is permanently and 
totally disabled.  The veteran was born in February 1945, and 
is currently 56 years old.  According to a claim form 
submitted by the veteran in July 1998, he has completed a 
high school education and one year of college.  He reported 
that he last worked in 1990, but did not give information 
regarding that job.  A record from the Social Security 
Administration dated in February 1995 shows that the veteran 
has occupational experience as a janitor, as a truck driver, 
and as a construction worker.  A previous VA claim form dated 
in May 1992 shows that the veteran had occupational 
experience as a rent collector.  A marriage certificate dated 
in October 1991 shows that the veteran was then employed as a 
legal assistant.

In analyzing a claim for a permanent and total disability 
rating for pension purposes, the initial step is to review 
the rating that has been assigned to each disability.  See 
Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992).  
Disability evaluations are determined by the application of a 
Schedule of Rating Disabilities, which is based on the 
average impairment of earning capacity in civil occupations.  
See 38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic 
codes identify the various disabilities.  The Board notes, 
however, that for reasons explained more fully below, the 
veteran's refusal to appear for an examination prevents the 
Board from effectively reviewing the severity of his 
disabilities.  The Board will, therefore, accept that ratings 
assigned by the RO.  The RO has determined that the veteran's 
disabilities include degenerative disc disease of the 
cervical spine and arthritis of multiple joints, rated as 20 
percent disabling; a scar of the lateral corner of the right 
eye rated as noncompensably disabling; osteoarthritis of the 
right shoulder and hip, rated as noncompensably disabling; 
status post inguinal hernia repair, rated as noncompensably 
disabling; varicose veins of the right leg, rated as 
noncompensably disabling; and a status post colon polypectomy 
and history of hepatitis C, rated as noncompensably 
disabling.  

The next step in determining whether a permanent and total 
disability rating is warranted is to consider whether the 
veteran has one or more of certain disabilities which are 
considered to be of sufficient severity to render the average 
person totally disabled.  See 38 U.S.C.A. § 1502(a)(1) (West 
1991).  The disabilities which are automatically considered 
to be permanently and totally disabling are listed in 
38 C.F.R. § 4.15 (2000) and include the permanent loss of 
sight in both eyes, or of both feet, or of one hand and one 
foot, or becoming permanently helpless or permanently 
bedridden.  In addition, as noted in 38 C.F.R. § 4.15, other 
total disability ratings are scheduled in the rating codes 
for the various bodily systems in the VA Schedule for Rating 
Disabilities.  In this case, however, the veteran does not 
have any of the disabilities that are listed in 38 C.F.R. 
§ 4.15, nor does he have a disability that is rated as 
totally disabling under the schedule for rating disabilities.  
For these reasons, the Board concludes that the veteran is 
not permanently and totally disabled under the "average 
person" standard of 38 U.S.C.A. § 1502(a)(1) (West 1991).  
See Talley v. Derwinski, 2 Vet. App. 282, 286-7 (1992).

Alternatively, entitlement to a pension may be considered 
under 38 C.F.R. § 4.17 (2000) which provides that all 
veterans who are basically eligible and who are unable to 
secure and follow a substantially gainful occupation by 
reason of disabilities which are likely to be permanent shall 
be rated as permanently and totally disabled.  For pension 
purposes, however, the ratings for the permanent disabilities 
must meet certain minimum requirements which are set forth in 
38 C.F.R. § 4.16 (2000).  That regulation requires that if 
there is only one disability it must be rated as 60 percent 
disabling or more.  If there are two or more disabilities, 
there must be at least one disability ratable at 40 percent 
or more and sufficient additional disabilities to bring the 
combined rating to 70 percent or more.  The veteran does not 
meet these requirements as he does not have any disability 
rated as 40 percent disabling, nor does he have a combined 
rating of 70 percent or more.  Therefore, a permanent and 
total disability rating may not be assigned under 38 C.F.R. 
§§ 4.16 and 4.17 (2000).  

When a veteran does not meet the percentage requirements of 
38 C.F.R. § 4.16, a permanent and total disability rating for 
pension purposes may still be assigned under 38 C.F.R. 
§ 3.321(b)(2) if a veteran is found to be unemployable by 
reason of disability or disabilities, age, occupational 
background, and other related factors.  After considering the 
evidence in relation to this standard, the Board finds that a 
permanent and total rating is not warranted because the 
veteran's disabilities are not shown to preclude all 
occupations which are consistent with his age, education, and 
occupational background.  

The evidence which has been presented includes private 
medical treatment records dated from 1996 through 1998 which 
reflect treatment for hepatitis and various orthopedic 
disorders, such as arthritis of the hip and shoulder.  
Although the Board has carefully reviewed the evidence which 
is of record, the Board finds that the evidence does not 
provide sufficient detail with which to evaluate the issue in 
this case.  In this regard, the Board notes that the 
veteran's treatment records do not contain sufficient 
discussion of how the veteran's disorders impair his ability 
to perform work related activities.

The Board has noted that another agency, the Social Security 
Administration, determined in February 1995 that the veteran 
was unemployable.  The decision reflects that the veteran had 
not engaged in substantial gainful activity since 1990.  The 
Social Security Administration's decision is evidence which 
is relevant to the veteran's claim for VA pension benefits; 
however, the Board is not bound by that decision.  See 
Collier v. Derwinski, 1 Vet. App. 413 (1991).  The Board 
finds that the February 1995 decision by the Social Security 
Administration is not recent enough to reflect the current 
status of the veteran's disabilities.  Therefore, the Board 
is of the opinion that a complete VA examination is necessary 
in this case in order to fully and fairly evaluate the 
impairment due to the veteran's disabilities.

Significantly, computer printouts from a VA medical center 
reflect that the veteran failed to appear for examinations on 
two occasions.  The first examination was scheduled for 
December 1998.  The RO subsequently denied the claim and sent 
the veteran notice of that decision and enclosed a copy of 
the rating decision of July 1999 which reflected that the 
reasons for the denial included the fact that the veteran had 
failed to report for a VA examination which had been 
scheduled for December 1998.  The RO again provided this 
information in a statement of the case issued in March 2000.  
In spite of this, the veteran again failed to appear for an 
examination which was scheduled for April 2000.  It was noted 
that the process was explained to the veteran by a social 
worker at the state reformatory where he is incarcerated, but 
he still refused to come for an examination.

The Board notes that the veteran's failure to appear for VA 
examinations was not due to the fact that he is currently 
incarcerated in a penal institution.  The VA attempted to 
arrange an examination through a social worker at the penal 
institution, but the veteran refused to cooperate.  The 
veteran has not provided any explanation as to the cause for 
his failure to appear for the scheduled examination.  The 
United States Court of Appeals for Veterans Claims (Court) 
has stated that "[t]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991). See also Zarycki v. Brown, 6 Vet. App. 91, 100 
(1993).

Individuals for whom an examination has been scheduled are 
required to report for the examination.  See 38 C.F.R. 
§ 3.326(a) (2000).  Relevant regulatory authority provides 
that when entitlement to a benefit cannot be established 
without a current VA examination, and a veteran fails to 
appear for the examination without good cause, the claim 
shall be denied.  38 C.F.R. § 3.655 (b) (2000).  The Court 
has upheld that regulation, finding that when a claimant 
fails to appear for a scheduled examination pursuant to a 
claim for an increased rating, 38 C.F.R. § 3.655(b) dictates 
that the claim be denied unless the appellant has good cause 
for his failure to appear.  See Engelke v. Gober, 10 Vet. 
App. 396 (1997); Dusek v. Derwinski, 2 Vet. App. 519 (1992).  
The controlling language in the regulation does not provide 
that the Board may deny the claim, but rather, the Board 
shall deny the claim.  In light of this, the Board finds that 
the veteran's permanent disabilities are not of sufficient 
severity to prevent him from following all forms of 
substantially gainful employment which are consistent with 
his age, educational background, and occupational experience.  
For the foregoing reason, the Board concludes that the 
criteria for a permanent and total disability rating for 
pension purposes are not met.


ORDER

A permanent and total disability rating for pension purposes 
is denied.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

